             Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ARTURO HERNANDO,                                §
                                                §
       Plaintiff,                               §
                                                §
vs.                                             §           Cause No. 3:19-CV-347
                                                §
UNITED STATES OF AMERICA obo                    §
UNITED STATES POSTAL SERVICE                    §
                                                §
       Defendant.                               §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES ARTURO HERNANDO (hereinafter referred to as "Plaintiff"),

complaining of the UNITED STATES OF AMERICA obo UNITED STATES POSTAL

SERVICE (hereinafter called “Defendant USPS”) and for a cause of action would respectfully

show the Court as follows:

                                       I.      PARTIES

       1. Plaintiff is a resident of El Paso County, Texas. The last three numbers of his Social

Security number are 633

       2.      Defendant UNITED STATES OF AMERICA obo UNITED STATES POSTAL

SERVICE is a governmental entity and may be served with process by serving the United States

Attorney General, by mailing by certified mail return receipt requested to the Civil Process Clerk

at the office of the United States Attorney therein at, 601 N.W. Loop 410, Suite 600 San Antonio,

TX 78216-5597 and by mailing by certified mail return receipt requested two (2) copies of the

summons and two (2) copies of the complaint to the U.S. Attorney General, William Barr, to the

                                                1
             Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 2 of 7



U.S. Department of Justice, 950 Pennsylvania Ave, NW Washington, DC 20530-0001.

                               II. JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this case pursuant to the Federal Tort Claims Act,

28 USC § 2671, et seq. and 28 USC §1346(b).

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1402(b) because the events

forming the basis of this complaint took place in the Western District of Texas, specifically El

Paso County, Texas.

       5.      Plaintiff gave timely notice to Defendant UNITED STATES of their claims in

accordance with the Federal Tort Claim Act. Jurisdiction is appropriate pursuant to 28 U.S.C.

§2675(a). Attached are copies of the A-95 notices served on the following entities on or about the

8th day of July 2019.

       6.      Plaintiff has given Defendant USA notice under the Texas Tort Claims Act and in

accordance with the City Charter. Attached hereto as Plaintiff’s Exhibit “A” and incorporated

herein by reference is a true and correct copy of Plaintiff's notice dated July 8, 2019.

                                           III. FACTS

       7.      On or about the 27th day of November, 2017, Plaintiff was working for R&C

Stagelines, Inc., who was contracted by USPS for the transportation of mail from El Paso to

Alamogordo on a daily basis. At the time of the incident, at Defendant’s facility and while working

under the control of Defendant, Plaintiff arrived to the United States Postal Office located at 8401

Boeing Drive, El Paso, Texas 79910 around 1:30 A.M. The ramp provided by USPS was broken

and not even with the ground. Plaintiff had reported the broken ramp and metal safety bar on the

carts were held together with string to several USPS employees multiple times prior to his date of

injury. Plaintiff began loading his truck up for delivery as he does every day with wired carts full
                                                  2
             Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 3 of 7



of magazines and mail when the metal safety bar used for the brake on the cart got stuck on the

ramp provide by USPS. The flap then broke loose and hit Plaintiff on his right knee the wired cart

full of magazines and mail then slid pining Plaintiff between the uneven ramp and the wired cart

full of magazines and mail. Plaintiff’s foot got stuck, his knee twisted and he heard a pop causing

immediate pain to Plaintiff’s right knee. As a result of this injury Plaintiff injured his knee and

other parts of his body. Defendant USPS failed to provide a safe work site environment and

equipment for Plaintiff.

                                  IV. NEGLIGENCE OF DEFENDANT

        8.     Plaintiff will show that Defendant is liable for the damages and injuries which were

caused by the negligence of Defendant, their employees, agents and representatives. Defendant is

liable for the acts or omissions of its subcontractors, employees and agents and any person on the

job site over whom Defendant retained control. Defendant had the right to control the manner,

methods and procedures that their negligent employees, agents and representatives used in carrying

out assigned duties. Defendant retained contractual and actual control over the entire job regarding

equipment, building, housekeeping, cleanliness, routes, construction methods, completion time,

materials, storage of materials, safety on the job site, scheduling of work, training for specific job

duties, and authority to specify insurance coverage and other details of the work. This contractual

and actual right of control gives rise to a duty of care by Defendant to all employees working on

the site.

        9.     In addition, Defendant owed a duty of care to employees working on the site,

including, Plaintiff ARTURO HERNANDO, which arose through the course of dealing and under

OSHA provision section 1926.16. Defendant was in control of the safety of the premises at the

time of the incident and owed a duty to exercise its control in a reasonable manner.
                                                3
             Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 4 of 7



       10.     Plaintiff would show that the damages and injuries were caused by the negligence

of Defendant USPS, their employees, agents and representatives. Plaintiff would show that

Defendant USPS owed a duty to Plaintiff that Defendant breached such duty, and that such breach

was a proximate cause of the injury and the resulting damages to Plaintiff. Defendant was negligent

by breaching its duty to Plaintiff in one or more of the following alternative theories of negligence:

       1. Having Plaintiff perform unsafe work
       2. Failure to supervise;
       3. Failure to furnish Plaintiff with adequate, necessary and suitable tools, appliances and
           safety equipment;
       4. Failure to inspect;
       5. Failure to furnish Plaintiff with a safe place to work;
       6. Failure to establish and enforce safety rules and regulations;
       7. Failure to warn Plaintiff of the dangers;
       8. Failure to secure the area Plaintiff was working in;
       9. Failure to ensure that the ramps and carts were in working condition;
       10. Failure to remove the broken ramps and carts from the workspace to ensure no
           employee was injured;
       11. Failure to provide adequate means of communication to enable Plaintiff to inquire or
           obtain guidance on how to safely perform their job;
       12. Failure to properly educate, instruct and supervise Plaintiff in the performance of his
           duties;
       13. Negligence per se in violating OSHA Standards Section 1926.20, General Safety and
           Health Provisions, by permitting laborers to work in surroundings or under working
           conditions which are hazardous or dangerous to his health or safety;
       14. Negligence per se in violating OSHA Standards Section 1926.20 1(b) by failing to do
           one or more of the following (A) initiating and maintaining such programs as may be
           necessary to comply with OSHA safety law,( B) failing to have a competent person (as
           defined by OSHA) perform frequent and regular inspections of the job sites, materials,
           and equipment. C) Failing to have a competent safety person on the job site;
       15. Failure to provide proper safety manuals and instructions to employees responsible for
           safety;
       16. Other negligence.

       11.     One or more of the foregoing negligent acts and omissions, whether taken

singularly or in any combination, was a proximate cause of Plaintiff's injuries and damages which

are described below.


                                                  4
               Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 5 of 7



         12.    Plaintiff was an invitee. Defendant was in control of their premises. While upon

Defendant’s premises, Plaintiff suffered damages resulting in injury caused by a dangerous condition

on the premises, which Defendant knew or, in the exercise of ordinary case, should have known existed.

         13.    Defendant, its agents, servants and employees negligently caused or negligently

permitted such condition to exist or negligently failed to warn Plaintiff of the condition of the premises,

despite the fact that Defendant, its agents, servants and employees knew, or in the exercise of ordinary

case, should have known of the existence of the condition and that there was a likelihood of someone

being injured as happened to Plaintiff. Such condition was a proximate cause of Plaintiff’s damages.

         14.    Defendant is strictly liable for engaging in an ultra-hazardous and abnormally

dangerous activity which proximately caused Plaintiffs damages.

         15.    Defendant was contracted to perform the work and had a duty to workers who would

be working on the premises such as Plaintiff. Defendant is negligent since they should have been aware

the condition of the chair. Defendant failed its duty by negligently allowing Plaintiff to sit on the broken

chair.

                                             V. DAMAGES

         16.    As a direct result of the occurrence, Plaintiff suffered bodily injuries.

         17.    As a further result of the occurrence, Plaintiff has incurred expenses for medical

care, attention and other expenses. These expenses incurred were necessary for the care and

treatment of the injuries sustained by Plaintiff, and the charges made and to be made were the

usual and customary charges for such services. Plaintiff will require further medical care and

attention and will necessarily incur reasonable expenses in the future for such medical needs.

         18.    Plaintiff has lost wage earning capacity in the past and in the future. Plaintiff was

prevented from performing his household duties and will continue to be unable to perform his

                                                     5
             Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 6 of 7



household duties in the future.

       19.      Plaintiff has suffered pain and suffering in the past. Plaintiff will continue to suffer

pain and suffering in the future.

       20.     Plaintiff has suffered mental pain and anguish in the past. Plaintiff will continue to

suffer mental pain and anguish in the future.

       21.     As a result of the occurrence, Plaintiff has suffered and will continue to suffer

impairment to his body.

       22.      Plaintiff has suffered disfigurement.

                                           VI.    CONCLUSION

       23.     WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendant

be cited to appear and answer, and that upon final trial, Plaintiff have judgment against Defendant

for all relief requested, for pre-judgment interest, post judgment interest, for costs of this suit,

punitive damages and for such other and further relief, general and special, at law or in equity, to

which Plaintiff may be justly entitled.




                                                  6
Case 3:19-cv-00347 Document 1 Filed 11/26/19 Page 7 of 7



                         Respectfully submitted,

                         SCHERR & LEGATE, PLLC.
                         Attorneys for Plaintiff
                         109 North Oregon, 12th Floor
                         El Paso, Texas 79901
                         (915) 544-0100
                         (915) 532-1759 (Facsimile)
                         omendez@scherrlegate.com


                         /s/Oscar Mendez Jr.
                         OSCAR MENDEZ JR.
                         State Bar No. 24058473




                            7
